Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alex Rahmi appeals the district court’s order denying his motions for appointment of counsel and for a hearing on the order to show cause issued by the district court following the denial of Rahmi’s third motion for reconsideration of the dismissal of his civil action. We have reviewed the record and find no abuse of discretion by the district court. Accordingly, we affirm for the reasons stated by the district court. Rahmi v. Sovereign Bank, No. 3:12-cv-00087-GMG-DJJ (NJDW.Va. July 22, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.